Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to claims 55 and 68 have overcome previously presented 35 USC 112b rejections of claims 87 and 88. The amendment to claim 77 has overcome the previously presented 35 USC 102a1 rejections over Sandhu. Applicant's arguments filed 2/11/2022 with respect to the previously presented 35 USC 103 rejections have been fully considered but they are not persuasive.
Applicant argues that Whitman in view of Sandhu and Rogers, and Valhamos in view of Sandhu and Rogers each fails to disclose a controller configured to operate the drive system to guide creation of the puncture by the puncture device and configured to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the puncture. In particular, applicant notes that neither Whitman nor Rogers (alone) discloses a controller configured to do both of these actions.  Similarly, Applicant argues that neither Valhamos nor Rogers (alone) discloses a controller configured to both of these actions. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in par. [0045], [0046], and [0049] of Whitman, Whitman discloses that movement of a puncture device (306) and the outer sheath (302) surrounding the puncture device is guided via a controllable manipulator (that includes drive element 330) controlled by a controller (30). Whitman also discloses that medical tools may be inserted through the sheath (302) (see fig. 5H; [0053]) but does not expressly disclose that the controller is configured to operate the drive system to cause the manipulator to control the tool’s end effector in the cavity. Rogers is relied on for its teaching that a controller for driving a controllable manipulator can, in addition to controlling movement of a sheath via the controllable manipulator, also control movement of a medical tool inserted through the sheath (and therefore the puncture through which the sheath extends).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Velhamos discloses a controller configured to cause a controllable manipulator to guide creation of a puncture by a puncture device (needle 920 having a lumen) but does not disclose that the controller is also configured to cause the controllable manipulator to control an end effector of a medial tool when the tool is supported by the controllable manipulator. Rogers is relied on for its teaching that a controller for driving a controllable manipulator can, in addition to controlling movement of a sheath via the controllable manipulator, also control movement of a medical tool inserted through the sheath (and therefore the puncture through which the sheath extends).  Therefore, it would have been obvious to have modified the prior art of Velhamos to configure the controllable manipulator such that it can support a medical tool, and further to have configured the controller to operate the drive system to cause the controllable manipulator to control the end effector in the cavity in view of the teachings of Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
The amendments to claims 87 and 88 have necessitated the new rejections of these claims presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-57, 62-63, 68-69, 71-72, 77, 79, 81-83 and 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 2002/0198554; “Whitman”) in view of Sandhu et al. (US 2012/0158011; “Sandhu”) and Rogers et al. (US 2011/0071473). Regarding claims 55 and 68, Whitman discloses a medical puncture system, also considered a puncture device insertion system, comprising a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) to support (via attachment at 16) a puncture device (e.g., 306; figs. 5a-5h; or trocar 1000), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted through the puncture into the cavity, wherein the controllable manipulator comprises a sensor (e.g., torque sensor 336, which may be in electromechanical driver device 1 as per [0046] and considered part of the controllable manipulator) configured to generate a signal indicative of motion of the puncture device through the tissue into the cavity ([0050],[0086]), a drive system (a motor system within power console 2 as per par. [0035]) configured to drive the controllable manipulator ([0039]), and a controller (e.g., 30; [0036]; or control system of driver device 1 as discussed in [0039]) operatively coupled to the sensor and the drive system, the controller configured to operate the drive system based on the signal to cause the manipulator to guide creation of the puncture by the puncture device (see at least [0046]-[0053]).
Whitman does not expressly disclose that the controller is configured to receive information indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to cause the controllable manipulator to inhibit movement of the puncture device into the keepout volume. 
Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the system of Whitman in view of the teachings of Sandhu such that the controller is configured to receive information, via a proximity sensor placed on the instrument (puncture device in the case of Whitman), indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.
Whitman in view of Sandhu discloses the invention substantially as stated above including a controller configured to operate a drive system, but fails to disclose that the controller is configured to operate the drive system to perform a surgical operation using a medical tool when the medical tool is supported by the manipulator and inserted through the puncture into the cavity. Whitman does however discloses that it is known to insert a medical device through the puncture device and into the cavity of the patient. 
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control an end effector of a medical tool in the cavity (e.g., control the position of the end effector in the cavity) in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Regarding claim 57, the signal is indicative of the puncture device (306) being in the cavity ([0046]-[0053] of Whitman). 
Regarding claim 56, the signal is indicative of motion from a first layer of tissue to a second layer of tissue any time the device is moved from a first layer of tissue that has a higher resistance than the second layer of tissue (i.e., torque sensor will sense drop in torque required to advance needle). 
Regarding claim 62, Whitman discloses that the sensor may comprise an optical sensor (600; [0057]) configured to emit light (via 608) and detect (via 612) a reflection of the light to generate the signal. 
Regarding claim 63, the sensor comprises a force (i.e., torque) sensor (336 of Whitman) configured to generate the signal in response to a force on the puncture device. That is to say, the amount of torque required to move the puncture device through the tissue is indicative of the force on the puncture device. 
Regarding claim 69, the controller is configured to operate the drive system based on the signal to cause the manipulator to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device in response to the signal (see [0053] and [0086]).
Regarding claims 71 and 72, Whitman discloses that operating the drive system to inhibit the movement of the puncture device comprises inhibiting a range of motion of the puncture device, in particular translational motion of the puncture device to within a distance of an initial position of the puncture device (i.e., inhibit motion of puncture device (306) beyond the point where puncture device punctures abdominal wall; feedback from sensor halts penetration ([0046]-[0053]); maximum translational motion is kept within a distance corresponding to wall thickness since motion is stopped once puncture device punctures wall). 
Regarding claim 77, Whitman discloses a method of operating a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) supporting (via attachment at 16) a puncture device (306), the method comprising detecting motion of the puncture device through patient tissue and causing the manipulator to guide insertion of the puncture device through patient tissue into an internal cavity based on the detected motion, wherein detecting motion of the puncture device comprises detecting that the puncture device is in the cavity (by either detecting CO2 gas or detecting a drop in torque; [0050],[0086]). Whitman does not expressly disclose the step of receiving information indicative of a keepout volume and causing the manipulator, based on information indicative of a keepout volume, to inhibit movement of the puncture device into the keepout volume. 
As discussed above, Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the method of Whitman in view of the teachings of Sandhu such that the controller receives information, via a proximity sensor placed on the instrument (puncture device in the case of Whitman), indicative of a keepout volume and causes the manipulator, based on the information indicative of the keepout volume, to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures. 
As discussed above, Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that, when a medical tool is supported by the manipulator (204), the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control an end effector of the medical tool in the cavity in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Regarding claim 79, detecting motion of the puncture device comprises detecting a force on the puncture device (wherein detecting torque force via torque sensor 336 is indicative of force on puncture device). 
Regarding claims 81-83, causing the controllable manipulator to guide insertion of the puncture device of Whitman comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity ([0046]-[0053]), inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), and inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement from initial position of puncture device against skin is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture device once it senses entry into cavity). 
Regarding claims 85 and 86, the information indicative of the keepout volume (“red zone” of Sandhu) is indicative of one or more anatomical features to be avoided by the puncture device as taught by Sandhu (see at least [0066] of Sandhu), and the keepout volume comprises an operator-selected keepout volume as further taught by Sandhu (see at least [0081], wherein the user selects the proximity zones, which includes the red zone).
Claim(s) 55, 57, 68-69, 71-72, 77, 81-83, and 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos et al. (US 2016/0008075; “Velhamos”) in view of Sandhu and Rogers. Regarding claims 55 and 68, Velhamos discloses a medical puncture system (figs. 9a,9b) comprising a controllable manipulator (916,918) to support a puncture device (920), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted into the cavity, a sensor (926) to generate a signal indicative of motion of the puncture device through the tissue into the cavity, a drive system (motor 914) configured to drive the controllable manipulator, and a controller (912) operably coupled to the sensor and the drive system, the controller configured to operate the drive system (914) based on the signal to cause the manipulator to guide creation of the puncture by the puncture device (fig. 1 and 9a,b; [0044]-[0047]). 
Velhamos does not expressly disclose that the controller is configured to receive information indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to cause the controllable manipulator to inhibit movement of the puncture device into the keepout volume. 
Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the system of Velhamos in view of the teachings of Sandhu such that the controller is configured to receive information, via a proximity sensor placed on the instrument (puncture device in the case of Velhamos), indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214) also held and manipulated by the manipulator. Rogers further discloses that the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control the end effector of the medical tool in the cavity (e.g., control the position of the end effector in the cavity) in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Regarding claim 57, the signal is indicative of the puncture device being in the cavity ([0047] of Velhamos).
Regarding claim 69, the controller (912) is configured to operate the drive system (914) based on the signal to cause the manipulator (916,918) to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device in response to the signal ([0047] of Velhamos). 
Regarding claims 71 and 72, the drive system is operated to inhibit a translational range of motion of the puncture device to within a distance of an initial position of the puncture device. In particular, when the puncture device is positioned against a tissue layer, the translational range of motion is limited to within a distance corresponding to the thickness of the tissue layer since penetration into the cavity causes motion to stop ([0047] of Velhamos).
Regarding claim 77, Velhamos discloses a method of operating a controllable manipulator (916,918) supporting a puncture device (920), the method comprising when the puncture device is supported by the controllable manipulator, detecting motion of the puncture device through patient tissue and causing the manipulator to guide insertion of the puncture device through patient tissue into an internal cavity based on the detected motion when the puncture device is supported by the manipulator, wherein detecting motion of the puncture device comprises detecting that the puncture device is in the cavity (by detecting change in flow rate of insufflation fluid; [0044]-[0047]). Velhamos does not expressly disclose the step of receiving information indicative of a keepout volume and causing the manipulator, based on information indicative of a keepout volume, to inhibit movement of the puncture device into the keepout volume. 
As discussed above, Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the method of Velhamos in view of the teachings of Sandhu such that the controller receives information, via a proximity sensor placed on the instrument (puncture device in the case of Velhamos), indicative of a keepout volume and causes the manipulator, based on the information indicative of the keepout volume, to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.
As discussed above, Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that, when a medical tool is supported by the manipulator (204), the controller (e.g., 120) is configured to operate the drive system to cause the controllable manipulator (204) to control an end effector of the medical tool in the cavity in order to perform a surgical operation using the medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Regarding claims 81-83, causing the controllable manipulator to guide insertion of the puncture device of Velhamos comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity, inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), and inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement (from initial position of puncture device against skin) is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture device once it senses entry into cavity).
Regarding claims 85 and 86, the information indicative of the keepout volume (“red zone” of Sandhu) is indicative of one or more anatomical features to be avoided by the puncture device as taught by Sandhu (see at least [0066] of Sandhu), and the keepout volume comprises an operator-selected keepout volume as further taught by Sandhu (see at least [0081], wherein the user selects the proximity zones, which includes the red zone).
Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 55 above and further in view of Gattani et al. (US 2008/0097165; “Gattani”). Whitman in view of Sandhu discloses the invention substantially as stated above, including that the device may comprise a memory that includes calibration information ([0077]), and discloses an indicator system (8a,8b, display device; fig. 1; [0033]) which is understood by one of ordinary skill in the art to produce human-perceptible feedback (e.g., visual or audible) but does not expressly disclose an indicator system that is operable by the controller to produce human-perceptible feedback based on the signal in combination with patient information. 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal ([0089]-[0090]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and an image (e.g., CAT scan; fig. 5) of the patient.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to include an indicator system operable by the controller to produce a human-perceptible feedback based on the signal in combination with patient information in the form of a display as taught by Gattani in order to allow the user to easily monitor location of the puncture member with respect to patient tissue via a visual display to ensure that the puncture member is positioned as desired by the user. Regarding claim 59, Gattani discloses that the patient information may comprise the starting point (see abstract), and therefore makes obvious using the location of an insertion site for the puncture as the particular patient information in the device of Whitman as modified by Gattani, so that a proposed trajectory may be shown on the display. Regarding claims 60 and 61, Gattani teaches that the patient information may comprise an image of the anatomical location of the tissue through which the instrument is to be guided, and therefore makes obvious using a thickness of the patient tissue (in the form of an image of patient tissue; see for example fig. 5) as the patient information in order to be able to view the location of the device of Whitman as it moves through the patient’s tissue.
Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claim 55 above and further in view of Gattani. Velhamos in view of Sandhu and Rogers discloses that an indicator system operable by the controller to produce human-perceptible feedback based on the signal, but does not disclose that an indicator system is operable by the controller to produce human-perceptible feedback based on the signal in combination with patient information. 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal (electromagnetic tracking system – [0012]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and a 3D volumetric scan of the patient.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to include an indicator system operable by the controller to produce a human-perceptible feedback based on the signal in combination with patient information in the form of a display as taught by Gattani in order to allow the user to easily monitor location of the puncture member with respect to patient tissue via a visual display to ensure that the puncture member is positioned as desired by the user. Regarding claim 59, Gattani discloses that the patient information is the starting point (see abstract), and therefore makes obvious using the location of an insertion site for the puncture as the particular patient information in the device of Velhamos as modified by Gattani, so that a proposed trajectory may be shown on the display. Regarding claims 60 and 61, Gattani teaches that the patient information may comprise an image of the anatomical location of the tissue through which the instrument is to be guided, and therefore makes obvious using a thickness of the patient tissue (in the form of an image of patient tissue; see for example fig. 5) as the patient information in order to be able to view the location of the device of Velhamos as it moves through the patient’s tissue.
Claim 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 55 above and further in view of Burnett et al. (US 2008/0249467; “Burnett”). Regarding claims 64 and 65, Whitman in view of Sandhu and Rogers discloses the invention substantially as stated above including a sensor that generates a signal indicative of motion of a puncture device through tissue into a cavity of a patient. Whitman discloses that the sensor generates a signal indicative of the puncture device being in the cavity, but does not expressly disclose that the sensor is a pressure sensor or a sensor that detects an electrical characteristic associated with the tissue. 
Burnett discloses another medical puncture system that, like the prior art of Whitman, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity (see abstract). According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 in figs. 1a-1d), or an electrical sensor that senses changes in electrical properties such as capacitance and impedance of the tissue through which the puncture device is being inserted ([0012], [0048]), and discloses such sensors as alternatives to various insertion force sensors. Therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the prior art of Whitman to use a pressure sensor or an impedance sensor as taught by Burnett in place of the torque sensor disclosed by Whitman since such a modification is merely a substitution of one known sensor that can be used to provide an indication that a puncture device has entered an anatomical cavity for another wherein the results are predictable and there is a reasonable expectation of success.  
Claims 56, 62-65 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claims 55 and 77 above and further in view of Burnett. Regarding claims 56, 62-65 and 79, Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above including a sensor that generates a signal indicative of motion of a puncture device through tissue into a cavity of a patient. Velhamos discloses that the sensor generates a signal indicative of the puncture device being in the cavity, but does not expressly disclose that the sensor is a pressure sensor or a sensor that detects an electrical characteristic associated with the tissue, or that the signal is indicative of motion from a first layer of tissue to a second layer of tissue. 
Burnett discloses another medical puncture system that, like the prior art of Velhamos, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity. According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 in figs. 1a-1d), an electrical sensor that senses changes in electrical properties such as capacitance and impedance of the tissue through which the puncture device is being inserted ([0012], [0048]), an optical sensor configured to emit light and detect reflection of the light to generate the signal ([0042]), or a force sensor configured to generate the signal in response to a force on the puncture device ([0042]), and discloses such sensors as alternatives to various insertion force sensors. Therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to use any of a pressure sensor, an impedance sensor, an optical sensor, or a force sensor, as taught by Burnett in place of flow sensor (26) disclosed by Velhamos since such a modification is merely a substitution of one known sensor that can be used to provide an indication that a puncture device has entered an anatomical cavity for another wherein the results are predictable and there is a reasonable expectation of success. Regarding claim 56, with such a modification (e.g., the impedance sensor in place of flow sensor), the signal will be indicative of motion from a first layer of tissue to a second layer of tissue any time the two tissue layers have a different impedance.
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claim 68 above and further in view of Simon (US 2007/0249911). Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information.
Simon discloses that it is well known to optimize a therapy by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient ([0009]). Such information can include the patient’s size (e.g., weight as per par. [0083]) and acceptable insertion sites (“entry locations”; [0083])), and this information is used to ensure that the device (needle as per par. [0030]) is directed into the body in an optimized fashion (see also claim 4 of Simon). Simon discloses that the controller further adjusts guidance provided for the device based on the patient information ([0006], [0010], [0029] – guidance, including pathway, entry point, and final destination based upon patient specific data and selected protocol; see also [0119]). It would have been obvious to one of ordinary skill in the art to have modified the controller of the prior art of Velhamos to adjust guidance provided for creating the puncture based on the patient information as taught by Simon in order to ensure that creation of the puncture is optimized for the particular patient.
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 68 above and further in view Simon (US 2007/0249911). Whitman in view of Sandhu and Rogers discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information
Simon discloses that it is well known to optimize an automated therapy ([0119]) by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient ([0009]). Such information can include the patient’s size (e.g., weight as per par. [0083]) and acceptable insertion sites (“entry locations”; [0083])), and this information is used to ensure that the device (needle as per par. [0030]) is directed into the body in an optimized fashion (see also claim 4 of Simon). Simon discloses that the controller further adjusts guidance provided for the device based on the patient information ([0006], [0010]-[0011], [0029] – guidance, including pathway, entry point, and final destination based upon patient specific data and selected protocol; see also [0119]), It would have been obvious to one of ordinary skill in the art to have modified the controller of the prior art of Whitman to adjust guidance provided for creating the puncture based on the patient information in view of Simon in order to ensure that creation of the puncture is optimized for the particular patient.
Claim 65, 66, 70, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claims 55, 68 and 77 above and further in view of Ting (US 2010/0274191). Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above, including wherein the controller is configured to operate an insufflator to eject fluid through the puncture device ([0045]-[0047] of Velhamos), and the sensor is configured to generate a signal in response to the ejected fluid. Velhamos discloses a flow sensor that senses flow of the fluid once the puncture device penetrates the abdominal wall ([0047]), but fails to disclose a pressure sensor that generates a signal in response to a pressure of ejected fluid flow.
Ting teaches another medical puncture system that also includes a sensor for indicating when a puncture instrument has penetrated into a cavity (see abstract). Ting discloses various sensors, including a pressure sensor that detects fluid flow resistance ([0037]). When the end of the puncture member enters into the cavity, the fluid flow resistance at the end of the puncture member will decrease, allowing fluid to exit the piercing member more easily than when it is passing through other tissues. The decrease in resistance provides an indication to the operator that the first end of the puncturing device is in the cavity ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to use a pressure sensor that generates the signal indicative of motion into the cavity by detecting a decrease in fluid flow resistance as taught by Ting, in place of the flow sensor, for the predictable result of providing a known alternative sensor that sends a signal to the controller indicative of the puncture member entering into the body cavity.  Regarding claim 70, Velhamos in view of Ting discloses that operating the drive system to inhibit movement of the puncture device in response to the signal comprises inhibiting movement of the puncture device in response to determining that the signal indicates the pressure of the puncture device in the cavity caused by the ejected fluid (via an indication of flow resistance; [0037] of Ting). Regarding claim 80, as taught by Ting, the motion of the puncture device (through tissue and into the cavity) may be detected by detecting a pressure caused by the ejected fluid via a pressure sensor.
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu, Rogers and Ting as applied to claim 66 above and further in view of Sekino et al. (US 5,328,458; “Sekino”). Velhamos in view of Sandhu, Rogers, and Ting discloses the invention substantially as stated above, including that the controller is configured to operate the insufflator to eject the fluid, wherein the fluid is a gas. The sensor provides a first signal that indicates that the distal portion of the puncture device is in the tissue, and a second signal that indicates that the distal portion of the puncture device is in the cavity. Velhamos in view of Ting fails to disclose ejecting the fluid at a first flow rate in response to the first signal and ejecting the fluid at a second flow rate greater than the first flow rate in response to the second signal.  Sekino discloses that it is known to provide a first flow rate (1 lit/min) of insufflation fluid during penetration of tissue for safety reasons (col. 5, ll. 52-65) and a second faster flow rate of insufflation fluid (e.g., up to 16 lit/min) once the puncture device has entered into the body cavity. In view of Sekino’s teaching that it is known to eject fluid at a first (lower) flow rate during penetration of tissue for safety reasons, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to eject the fluid at a first flow rate (slow rate) in response to the pressure sensor generating a signal indicating that the distal portion of the puncture device is in tissue and to eject the fluid at a second (faster) flow rate in response to the pressure sensor generating a signal indicating that the distal portion of the puncture device is in the cavity in order to enhance safety of the procedure by providing a low flow rate during penetration of the tissue.  
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu and Rogers as applied to claim 71 above and further in view of Takagi (US 2016/0008082). Whitman in view of Sandhu and Rogers discloses the invention substantially as stated above including inhibiting the range of motion (i.e., translational motion) of the puncture device (e.g., translational motion is halted when sensor senses penetration into cavity), but does not disclose inhibiting movement such that the angle of an insertion axis of the puncture device relative to the tissue is within a predefined range. 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is within a predefined range (i.e., range identified by puncture planning unit as per par. [0069]; see abstract; claims 8, 10) in order to ensure that the puncture device penetrates the tissue in the desired area and its path is not adversely affected by deformation of the tissue through which the puncture device is penetrating. It would have been obvious to one of ordinary skill in the art to have inhibited movement of the puncture device of Whitman such that an angle of an insertion axis of the puncture device relative to the tissue is within a predetermined range as taught by Takagi in order to ensure that the puncture device penetrates the tissue in the desired area at an optimal angle.
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Rogers as applied to claim 71 above and further in view of Takagi (US 2016/0008082). Velhamos in view of Sandhu and Rogers discloses the invention substantially as stated above including inhibiting the range of motion (i.e., translational motion) of the puncture device (e.g., translational motion is halted when sensor senses penetration into cavity), but does not disclose inhibiting movement such that the angle of an insertion axis of the puncture device relative to the tissue is within a predefined range. 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is within a predefined range (i.e., range identified by puncture planning unit as per par. [0069]; see abstract; claims 8, 10) in order to ensure that the puncture device penetrates the tissue in the desired area and its path is not adversely affected by deformation of the tissue through which the puncture device is penetrating. It would have been obvious to one of ordinary skill in the art to have inhibited movement of the puncture device of Velhamos such that an angle of an insertion axis of the puncture device relative to the tissue is within a predetermined range as taught by Takagi in order to ensure that the puncture device penetrates the tissue in the desired area at an optimal angle.
Claims 87 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blohm et al. (US 2016/0128781) in view of Sandhu. Blohm discloses a medical puncture system comprising a controllable manipulator (18) to support a puncture device or a medical tool (see abstract), the puncture device configured to create a puncture through patient tissue (after its insertion through incision in skin; fig. 1) and into an internal patient cavity to enable an end effector of the medical tool to be inserted through the puncture into the cavity and wherein the controllable manipulator comprises a sensor (26; fig. 3) to generate a signal indicative of motion of the puncture device through the patient tissue into the cavity ([0027]- torque on shafts of robotic arm 17, which changes when puncture device passes into a cavity), and a controller (20) operably coupled to the sensor, the controllable manipulator configured to control the end effector (e.g., location of the end effector) in the cavity. Blohm discloses that it is known in the robotic art to provide a drive system configured to drive a controllable manipulator ([0003] – motorized drive of robotic system) and therefore the inclusion of a drive system into the medical puncture system of Blohm would have been considered obvious for the predictable result of providing a means of driving the manipulator in accordance with instructions from the user.  The controllable manipulator of Blohm comprises a joint (where shafts of 18 meet; see fig. 3) and the drive system, wherein the drive system is operable to control motion of the puncture device or the medical tool (see abstract, noting that the drive system controls movement of the manipulator as discussed above), and wherein the signal (from sensor 26) is a first signal indicative of a parameter (torque) associated with the joint (as understood in view of fig. 3) when the puncture device is supported by the controllable manipulator, wherein the sensor is configured to generate a second signal indicative of the parameter (torque) associated with the joint when the medical tool is supported by the controllable manipulator and the end effector is inserted through the puncture into the cavity. 
Although Blohm discloses that the controllable manipulator controls the end effector of the medical tool, Blohm does not expressly disclose that the controller (20) is configured to cause the controllable manipulator to control the medical tool (and its end effector) in the cavity. Blohm also does not expressly disclose that the controller is configured to receive information indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to cause the controllable manipulator to inhibit movement of the puncture device into the keepout volume. 
Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  As taught by Sandhu, the controller is operably coupled to the drive system of the controllable manipulator to drive movement of the manipulator (and therefore any tool held by the manipulator). Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the system of Blohm in view of the teachings of Sandhu such that the controller is operably coupled to the drive system and is configured to receive information, via a proximity sensor placed on the instrument (trocar or medical tool of Blohm), indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to inhibit movement of the puncture device or medical tool into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KSH 4/27/2022
/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771